DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The scope of claim 22 is unclear because it is replete with recitations directed to configurations of components for which it is unclear whether these components are or are not intended to be claimed.  For example, the elongated body is “configured to engage with” a boss member indicates the boss member is not claimed; however, subsequently, there are recitations regarding the boss member configuration.  Similarly vague and indefinite recitations are directed to features of an unclaimed compression bolt with respect to a claimed compression bolt assembly engaging portion.  These recitations make the scope of the claim unascertainable.  
Claims 24, 26 and 28 include similar recitations which further limit elements that appear to not be positively recited and distinctly claimed.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22-24 and 26-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tasovski (U.S. Patent 9,631,346). 	
In view of the extensive 112 issues discussed above, claim 22 essentially recites a lug member having an elongated body, upper and lower surfaces and an engaging portion.  Each of parts (44) and (42) broadly include these features (Figures 2 and 3, for example).  With respect to the dependent claims, these have been considered in the alternate; i.e., while each of the parts (42, 44) have been relied upon to meet certain claim recitations, they have not been used as modifications for one another or in combination.  For example, part (42) includes an unthreaded bore (58); thereby meeting claim 22.  Part (44) does not anticipate this claim; however, the threaded bore (59) does anticipate claim 23, which is not anticipated by part (42).
	With respect to claims 24, there are no recitations which further limit the positively recited structure of the parent claim.  See the 112 rejection, above.
	Surface (66, Figure 5, for example) meets the recitations of claims 26-28.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	
Claims 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maher (U.S. Patent 7,472,503).
	Maher discloses a lug member (60) having an elongated body, upper and lower surfaces and an engaging portion (Figures 4-8).  
	There is an unthreaded bore (adjacent lead line 110, Figures 4 and 6).
	With respect to claims 24, there are no recitations which further limit the positively recited structure of the parent claim.  See the 112 rejection, above.
	
Claims 22-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Flahive et al. (U.S. Patent 10,378,187).
Flahive discloses a lug member (50) having an elongated body, upper and lower surfaces and an engaging portion (Figure 11, for example).  
	There are two unthreaded bores (66, 68).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 29 and 30 are rejected under 35 U.S.C. 103 as being obvious over Tasovski, as applied above.
	Each of the parts includes only a single bore.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have included an additional bore in order to suit a particular application.  This is a duplication of existing parts which cannot patentably distinguish an apparatus.  
	Regarding claim 29, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have positioned the bores as claimed in order to obtain balanced pressure across the device.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Allowable Subject Matter
Claims 31-41 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references teach wear member retention systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671